Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered June 11, 1987, convicting him of robbery in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that the prosecutor improperly used a peremptory challenge to dismiss the only black person left on the panel of jurors was not preserved for appellate review. "The defendant makes no claim that, in fact, the People did exclude all blacks from the jury and furthermore there is no indication that he made any objection in that *1045regard before the trial court” (People v Williams, 141 AD2d 783, 785; CPL 470.05 [2]). Bracken, J. P., Lawrence, Weinstein and Balletta, JJ., concur.